DETAILED ACTION
This is in response to the application filed on 06/21/2019 in which claims 1-20 were preliminarily canceled and new claims 21-40 were added.
Claims 21-40 are preserved for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-26, 28-33, and 35-39 are rejected on the ground of nonstatutory double patenting over claims 1, 7, and 15  of U.S. Patent No. 9,201,969 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
s 21-26, 28-33, and 35-39 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 9,201,969 in view of Zhang et al., US 2007/0239706 (Zhang, hereafter).
As it is shown in the following table, the claims 1, 7, and 15 of U.S. Patent No. 9,201,969 discloses the limitations of claims 21, 28 and 35 (including the “document centric concept profile”) except the underlined limitation of extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents; identify one or more than one key concept from each citing text by comparing each citing text to a key concept list. 
On the other hand, Zhang discloses said limitations in at least paragraphs 32-34. Therefore, it would have been obvious to modify 1, 7, and 15 of U.S. Patent No. 9,201,969 with Zhang before the invention was made in order to disclose the limitations of claims 21, 28, and 35. The motivation for doing so would have been to identify reasons for citation of a cited document in a document and find a corresponding concept for the cited texts.
 
Instant Application
U. S. Patent No. US 9,201,969
21. A system to generate document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents; identify one or more than one key concept from each citing text by comparing each citing text to a key concept list; generate a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation.
concept profiles associated with said set of content items in said corpora, wherein each document centric concept profile of said plurality of document centric concept profiles comprises a plurality of normalized concepts, and for each concept, at least one reference value corresponding to said plurality of normalized concepts; and automatically surface a set of documents, comprising at least one first document, matching at least one normalized concept of an individual document centric concept profile of said plurality of document centric concept profiles to said at least one normalized concept of said query via said GUI wherein said set of documents are ranked according to a reference value assigned to each document for a normalized concept. 
    


7. A method to identify a document comprising automatically: receiving a query from a graphical user interface comprising one or more legal concepts; normalizing a set of terms or concepts in said query to create a normalized query; comparing said normalized query to a set of document centric concept profiles associated with a set of legal documents in a legal corpus wherein each document centric concept profile comprises: a plurality of legal concepts; and at least one reference value for each legal concept of said plurality of legal concepts, wherein said at least one reference value is calculated by tabulating the number of times a document associated with one of said set of document centric concept profiles is cited by a citing instance for said legal concept; and surfacing a document from said corpus with the highest reference value for said legal concept. 
   
35. A non-transitory computer-readable memory comprising computer-executable instructions for execution by a computer machine to generate document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based on reasons for citation, the computer-executable instructions, when executed, cause the computer machine to: extract each citing instance from each citing document of a corpus of documents, wherein extracting 



Moreover,
Claims 21-26, 28-33, and 35-39 are rejected on the ground of nonstatutory double patenting over claims 1, 7, and 15  of U.S. Patent No. 9,201,969 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claims 21-26, 28-33, and 35-39 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 14 of U.S. Patent No. 10,372,717 in view of Zhang et al., US 2007/0239706 (Zhang, hereafter).
extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents; identify one or more than one key concept from each citing text by comparing each citing text to a key concept list. 
On the other hand, Zhang discloses said limitations in at least paragraphs 32-34. Therefore, it would have been obvious to modify 1, 7, and 15 of U.S. Patent No. 9,201,969 with Zhang before the invention was made in order to disclose the limitations of claims 21, 28, and 35. The motivation for doing so would have been to identify reasons for citation of a cited document in a document and find a corresponding concept for the cited texts.
 
Instant Application
U. S. Patent No. US 10,372,717
21. A system to generate document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based on reasons for citation, the system comprising: a processing device; and a non-transitory processor-readable storage medium including one or more programming instructions that, when executed, cause the processing device extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents; identify one or more than one key concept from each citing text by comparing each citing text to a key concept list; generate a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation.
document centric concept profiles, wherein each document centric concept profile is associated with a document in the corpus, and wherein each document centric concept profile comprises: a plurality of key concepts identified by: establishing a reason for citation associated with each citing instance that has cited the document associated with that document centric concept profile, wherein each reason for citation is based on a text area within each respective citing instance; and comparing each reason for citation to a normalized key concept list to identify at least one key concept; and a reference value for each key concept, wherein the reference value is calculated by tabulating a number of times the document associated with that document centric concept profile has been cited by citing instances for each key concept; and surface a particular document from the corpus, the particular document having a highest reference value for the key concept corresponding to the normalized query, wherein the particular document is the most frequently cited document for the reason for citation.



.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 21-40 are directed to a server (article of manufacture) which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 21, 28, and 35 are directed to an abstract idea without significantly more. The claims recite extracting each citing instance from a document corpus including extracting text for citing instance within citing documents being indicative of a reason for citing, identifying concept of citing text by comparing the text with a concept list, and generating a profile for each document by mapping each concept to each cited document, and calculating a reference value. 
As such, the steps of current claimed invention (e.g. extracting, identifying, comparing, and generating a profile) could be performed in human mind and using a pen and paper that fall within at least one groupings of abstract ideas enumerated in the 2019 PEG because the claim did not include any limitations requiring computer implementation. Other than reciting a “processing device” and a “storage medium” 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 21, 28, and 35 recite a generic computer components (e.g. a “processing device” and a “storage medium”) to implement the steps of the invention. The “processing device” and a “storage medium” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The step of “storing each…profile” considered to be an extra post-solution activity that does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). Moreover, the recited subject matter of “for user by a search engine in assessing the corpus of documents based on reasons for citation” in the claims is considered to be an intended use which does not carry and patentable weight.
 Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
Claims 21, 28, and 35 recites a generic computer components (e.g. a “processing device” and a “storage medium”) to implement the steps of the invention. The “processing device” and a “storage medium” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 22-27, 29-34, and 36-40,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The feature recited in dependent claims also could be performed in human mind and using a pen and paper that falls within at least one groupings of abstract ideas without requiring a computer to implement claimed functions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2007/0239706 (Zhang, hereafter) in view of Miller, US 2007/0130100.
Regarding claim 1,
Zhang discloses a system to generate document centric concept profiles for cited documents for use by search engines in assessing a corpus of documents based on reasons for citation, the system comprising: 
a processing device; and a non-transitory processor-readable storage medium including one or more programming instructions that (See Zhang: at least para 25-26), when executed, cause the processing device to: 
extract each citing instance from each citing document of a corpus of documents, wherein extracting each citing instance includes extracting citing text for each citing instance within each citing document, each citing text including at least one of a portion of text before the respective citing instance or a portion of text after the respective citing instance, wherein each citing text is indicative of a reason for citing a cited document of the corpus of documents (See Zhang: at least para 32-34, 46, and 49, extracting citing instances by extracting texts from documents and identifying a reason for citing (RFC)); 
identify one or more than one key concept from each citing text by comparing each citing text to a key concept list (See Zhang: at least para 41-44, identifying a concept for the text based on similarity with legal concepts).
Although, Zhang discloses citing documents with citing instances, but Zhang does not explicitly teach generating a document centric concept profile for each cited document by: mapping each key concept identified from one or more than one citing document to each cited document; and calculating a reference value for each mapped key concept; and store each document centric concept profile in association with its respective cited document for use by a search engine in assessing the corpus of documents based on reasons for citation. 
On the other hand, Miller discloses in order to generate a landmark file for legal documents a table is associated with a legal document that include data such as topic or concept of a document a long with a cited frequency count (i.e. a calculated reference value) and storing said in a table of a database (See Miller: at least para 58-61). The landmark file and stored information associated with legal documents in the table could be used for searching for legal documents. Note that “for use by a search engine in assessing the corpus of documents based on reasons for citation” is interpreted as an intended use.
Therefore, it would have been obvious to one of ordinary skill in the art that before the invention was made to modify the teachings of Zhang with MIller’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to present a legal researcher with additional 
Regarding claim 22,
the combination of Zhang and Miller discloses wherein extracting each citing instance further includes extracting an identifier associated with the cited document for each respective citing instance (See Zhang: at least para 32-34, 46, 48-49, and 58 and Miller para 59, case name). 
Regarding claim 23,
the combination of Zhang and Miller discloses wherein the one or more programming instructions, when executed, further cause the processing device to store each generated document centric concept profile as metadata internally within its respective cited document or externally in a database (See Miller: at least para 58-61). 
Regarding claim 24,
the combination of Zhang and Miller discloses wherein the one or more programming instructions, when executed, further cause the processing device to: generate the key concept list by mining the corpus of documents to determine: one or more than one concept associated with a definition within a standard resource; or one or more than one concept having statistical significance within the corpus of documents (See Zhang: at least para 44-46, 48-49, and 58 and Miller para 25, 27, 34, 49, 54, and 59, topical or conceptual classifications of documents according to specific terminology and/or taxonomy). 

 Regarding claim 25,
the combination of Zhang and Miller discloses wherein the key concept list 
comprises one or more than one legal concept (See Zhang: at least para 44 and Miller para 34, 57, and 59). 
Regarding claim 26,
the combination of Zhang and Miller discloses wherein calculating the reference value for each mapped key concept includes counting a number of times the cited document has been cited for each respective mapped key concept (See Miller: at least para 58-61). 
Regarding claims 28-33,
the scopes of the claims are substantially the same as claims 21-26, respectively, and are rejected on the same basis as set forth for the rejections of claims 21-26, respectively.
Regarding claims 35-39,
the scopes of the claims are substantially the same as claims 21-24 and 26, respectively, and are rejected on the same basis as set forth for the rejections of claims 21-24 and 26, respectively.

Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2007/0239706 in view of Miller, US 2007/0130100 and further in view of Kang et al, US 2013/0282599 (Kang, hereafter).
Regarding claim 27,
Although, the combination of Zhang and Miller discloses a calculated reference 
wherein the one or more program instructions, when executed, further cause the processing device to: adjust one or more than one calculated reference value by: determining a number of key concepts mapped to each cited document, and decreasing the one or more than one calculated reference value if its respective cited document has been cited for a relatively higher first number of key concepts, or increasing the one or more than one calculated reference value if its respective cited document has been cited for a relatively lower second number of key concepts; 
determining, for each cited document, whether any mapped key concept has been identified from a seminal citing document, and increasing the one or more than one calculated reference value if its corresponding mapped key concept has been identified from the seminal citing document; 
determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a particular citing document, and increasing the one or more than one calculated reference value, based on the number of different citing instances, if its corresponding mapped key concept has been identified via the number of different citing instances within that particular citing document; or 
determining, for each cited document, whether any mapped key concept has been identified via a number of different citing instances within a plurality of citing documents, and increasing the one or more than one calculated reference value, based on the number of different citing instances, if its corresponding mapped key concept has been identified via the number of different citing instances within the plurality of citing documents. 
On the other hand, Kang discloses the limitation of determining a number of key concepts mapped to each cited document, and decreasing the one or more than one calculated reference value if its respective cited document has been cited for a relatively higher first number of key concepts, or increasing the one or more than one calculated reference value if its respective cited document has been cited for a relatively lower second number of key concepts. Kang discloses that a citation weight of a document has inverse relationship with the number of document as such when the number of citations of documents/patents which inherently include topics increases, the citation weight (i.e. reference value) decreases (See Kang: at least para 410). 
Therefore, it would have been obvious to one of ordinary skill in the art that before the invention was made to modify the teachings of the combination of Zhang and Miller with Kang’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve efficiency of determining citations weight or reference value of documents by adjusting the values based on number of citation number because the misuse of the adding a lot of references or cited documents increases. When the number of references is very large, there is a significant probability that references which cannot play a role of the reference may be included.


the scopes of the claims are substantially the same as claim 27, and are rejected on the same basis as set forth for the rejection of claim 27.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Hares Jami/           Primary Examiner, Art Unit 2162  
02/26/2021